



Exhibit 10.3


The Dow Chemical Company
2030 Dow Center
Midland, MI 48674


April 4, 2017


AgroFresh Solutions, Inc.
One Washington Square
510-530 Walnut Street, Suite 1350
Philadelphia, PA 19106-2390


TERMINATION OF WARRANT PURCHASE AGREEMENT AND BOARD COMPOSITION


Dear Ladies and Gentlemen:
In connection with the consummation of the transactions contemplated by that
certain Stock Purchase Agreement, dated as of April 30, 2015 (as amended, the
“Stock Purchase Agreement”), between AgroFresh Solutions, Inc., f/k/a Boulevard
Acquisition Corp., a Delaware corporation (the “Company”), and The Dow Chemical
Company, a Delaware corporation (“TDCC”), the Company, TDCC, Rohm and Haas
Company, a Delaware corporation (“ROH”), and Boulevard Acquisition Sponsor, LLC,
a Delaware limited liability company (the “Sponsor”), entered into that certain
Warrant Purchase Agreement, dated as of July 31, 2015 (as amended, the “Warrant
Purchase Agreement”).
The parties to the Warrant Purchase Agreement have discussed their mutual desire
to terminate the Warrant Purchase Agreement. In consideration of the foregoing
and the mutual representations, covenants and agreements herein contained, and
for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties hereto hereby agree as follows:
1.
Termination of Warrant Purchase Agreement. Notwithstanding anything to the
contrary set forth therein, the Warrant Purchase Agreement is hereby terminated
effective immediately and all provisions contained therein are of no further
force and effect, with no remaining liability of any party to the Warrant
Purchase Agreement with respect thereto.

2.
Board of Directors. The Sponsor, in good faith consultation with TDCC, shall
work with the corporate governance and nominating committee of the board of
directors of the Company (the “Board”) to identify and recommend to the Board a
qualified individual to fill the vacancy on the Board existing immediately
following the completion of the 2017 annual meeting of the stockholders of the
Company. Such individual must qualify as an independent director under the
NASDAQ Stock Market listing standards.

3.
General Representations. As an inducement to the other parties hereto to enter
into this letter agreement, each party hereto hereby represents and warrants to
the other parties hereto the following:

a.
Organization; Good Standing; Qualification. Such party (if such party is not an
individual) is validly existing and (where such concept is applicable) in good
standing under the Laws of its jurisdiction of organization and has all
requisite corporate or other business entity power and authority to conduct its
business as currently conducted, except where the failure to be in good standing
or to have such power and authority would not materially impair such party’s
ability to consummate the transactions contemplated hereby or comply with the
terms and provisions hereof applicable to such party.

b.
Authority; Approvals. Such party has requisite power and authority (and, in the
case of a party that is an individual, the requisite capacity) to execute and
deliver this letter agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. This letter agreement has been
duly authorized and duly and validly executed and delivered by such party and
(assuming due authorization, execution and delivery by the other parties hereto)
constitutes legal, valid and binding obligations of such party, enforceable
against such party in accordance with its terms, except as enforceability may be
limited by the Enforceability Limitations.

c.
No Violation. Neither the execution and delivery of this letter agreement by
such party nor the consummation by such party of the transactions contemplated
hereby nor compliance by such party with any of the terms or provisions hereof
applicable to such party shall (i) if such party is not an individual, violate
any provision of such party’s constituent documents or (ii) (A) violate any Law
applicable to such party or any of its respective assets or (B) violate,
conflict with, result in a breach of any provision of, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination or cancellation of, or result in the
creation of any Lien upon any of the assets of such party under any of the
terms, conditions or provisions of any Contract (other than the Warrant Purchase
Agreement) to which such party is a party, or by






--------------------------------------------------------------------------------





which their or any of its assets may be bound, except, in the case of clause
(ii) where such violation conflict, breach, default, termination, cancellation
or Lien (as applicable) would not materially impair such party’s ability to
consummate the transactions contemplated hereby or to comply with the terms and
provisions hereof applicable to such party.
d.
Consents and Approvals. Except for filings by TDCC, the Sponsor and the Company
with the SEC required under the Exchange Act, no consents or approvals of or
filings or registrations with any Governmental Authority, or of or with any
third party, are necessary in connection with the execution and delivery by such
party of this letter agreement or the consummation by such party of the
transactions contemplated hereby and compliance by such party with any of the
provisions hereof.

4.
Miscellaneous.

a.
Further Assurances. On and after the execution of this letter agreement, each
party hereto shall execute and deliver to any other party such documents,
agreements and other instruments as may be reasonably requested by such other
party and that are required to effectuate the transaction contemplated by this
letter agreement.

b.
Amendments and Waivers. This letter agreement may be amended, modified or
supplemented only by an instrument in writing signed by the parties hereto. The
failure of a party hereto at any time or times to require performance of any
provision hereof or claim damages with respect thereto shall in no manner affect
its right at a later time to enforce the same. No waiver by a party of any
condition or of any breach of any term or covenant contained in this letter
agreement shall be effective unless it is in a writing signed by such party.

c.
Assignment; No Third Party Beneficiaries. This letter agreement is solely for
the benefit of the parties hereto and their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this letter agreement.

d.
Severability. If any provision of this letter agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

e.
Specific Performance. Each party to this letter agreement (i) may demand
specific performance of this Agreement and (ii) hereby irrevocably waives any
defense based on the adequacy of a remedy at law or the inappropriateness of
specific performance as a remedy for breach of this letter agreement in any
action that may be brought by any party against any other party in respect of
this letter agreement.

f.
Counterparts. This letter agreement may be executed in any number of
counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

g.
Capitalized Terms. Capitalized terms used in this letter agreement that are not
otherwise defined herein have the meanings given to such terms in the Stock
Purchase Agreement.

h.
Other Definitional Provisions and Interpretation. The headings preceding the
text of sections included in this letter agreement are for convenience only and
shall not be deemed part of this letter agreement or be given any effect in
interpreting this letter agreement. The use of the masculine, feminine or neuter
gender or the singular or plural form of words herein shall not limit any
provision of this letter agreement. The meaning assigned to each term defined
herein shall be equally applicable to both the singular and the plural forms of
such term. The use of “including” or “include” shall in all cases herein mean
“including, without limitation” or “include, without limitation,” respectively.
The use of “or” is not intended to be exclusive unless expressly indicated
otherwise. Reference to any Person includes such Person’s successors and assigns
to the extent such successors and assigns are permitted by the terms of any
applicable agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually. Reference to any
agreement (including this letter agreement), document or instrument shall mean
such agreement, document or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
hereof. Underscored references to sections or clauses shall refer to those
portions of this letter agreement. The use of the terms “hereunder,” “hereof,”
“hereto” and words of similar import shall refer to this letter agreement as a
whole and not to any particular section, paragraph or clause of this letter
agreement.

i.
Governing Law. This letter agreement shall be governed exclusively by and
construed and enforced exclusively in accordance with the internal Laws of the
State of Delaware without giving effect to the principles of conflicts of law
thereof.

j.
Waiver of Jury Trial; Jurisdiction; Venue. The provisions of Section 11.14 of
the Stock Purchase Agreement are hereby incorporated by reference into this
Agreement, mutatis mutandis.



[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------





Please sign below to indicate your agreement to the terms set out in this
letter.
 
Sincerely yours,
 
 
 
 
The Dow Chemical Company
 
 
 
/s/ Eric P. Blackhurst
 
By:
Eric P. Blackhurst
 
Title:
Authorized Representative





ACCEPTED AND AGREED:
AgroFresh Solutions, Inc.
 
 
 
 
/s/ Jordi Ferre
 
By:
Jordi Ferre
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
Rohm and Haas Company
 
 
 
 
/s/ Mark Gibson
 
By:
Mark Gibson
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
Boulevard Acquisition Sponsor, LLC
 
 
 
 
/s/ Marc Lasry
 
By:
Marc Lasry
 
Title:
Managing Member
 














